Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 6/1/2021 was received and considered.
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 6/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,536,268 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathon Western, 68,095, on 7/28/2021.
The application has been amended as follows: 

In CLAIM 18, please REPLACE “The computer-readable medium as in claim 18” with “The computer-readable medium as in claim 15”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (6/1/2021, pp. 9-10) are persuasive.  The Examiner notes that the previously cited reference to Lifliand et al. was cited for teaching correlating encrypted and unencrypted versions of data using an identifier.  Further, the previously cited reference to Kohout et al. was cited for teaching classifying encrypted traffic based on contextual features (features other than the contents of the traffic).  However, the prior art fails to teach, or render obvious in a reasonable combination, the amended limitations when considered within the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
July 26, 20210